Title: From George Washington to John Hancock, 3 August 1781
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Head Quarters Dobbs ferry Augt 3d 1781
                        
                        I this day receiv’d a Letter from the Count Rochambeau, a copy of which is inclos’d, respecting the Militia
                            from the State of Massachusetts, that were some time since requested for the Rhode Island Department; as they have not
                            arrived agreeable to my expectations, I have to request your Excellency to forward them with the utmost dispatch, as it is
                            of the greatest importance that that post is properly secur’d. I have the honor to be with the greatest respect &
                            esteem—Your Excellencys Most Obedt Servant
                        
                            Go: Washington
                        
                    